160 Ga. App. 348 (1981)
287 S.E.2d 74
McCLINDON
v.
WRIGHT.
62909.
Court of Appeals of Georgia.
Decided November 10, 1981.
*349 Leroy Baldwin, for appellant.
Larry E. Blount, for appellees.
BANKE, Judge.
This is an appeal by the tenant from a judgment for the landlord in a dispossessory action. Held:
1. Any technical defect which may have existed in the landlord's affidavit in support of the summons was amendable and was waived by failure to object prior to trial. Cf. Crump v. Jordan, 154 Ga. App. 503 (268 SE2d 787) (1980).
2. The remaining enumerations of error allege evidentiary deficiencies. "It is well settled that, absent a transcript, we are bound to assume that the trial judge's findings are supported by competent evidence." Littlejohn v. J. A. Cavaness Steel Erectors, Inc., 149 Ga. App. 676 (257 SE2d 47) (1979).
Judgment affirmed. Deen, P. J., and Carley, J., concur.